 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                    EASTERN DISTRICT OF CALIFORNIA, FRESNO DIVISION

10

11 MICHAEL DEUTSCH,                                   Case No. 1:19-cv-00281-DAD-SAB

12                  Plaintiff,                        ORDER RE STIPULATION FOR
                                                      EXTENSION OF TIME TO RESPOND TO
13          v.                                        FIRST AMENDED COMPLAINT

14 DOUGLAS W. COOK,                                   (ECF No. 27)

15                  Defendant.

16

17          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that Defendant shall

18 file a pleading responsive to Plaintiff’s first amended complaint on or before May 8, 2020.

19

20 IT IS SO ORDERED.

21 Dated:        April 1, 2020
22                                                   UNITED STATES MAGISTRATE JUDGE

23

24

25

26
27

28
